Per Curiam.

A triable issue was presented as to whether or not plaintiffs’ representative agreed to abide by the recommendation of the creditors’ committee or accepted the compromise plan recommended by the committee. This is a material triable issue, since proof of such agreement or acceptance would operate as a bar to plaintiffs’ recovery. Acceptance of a composition with other creditors is a valid agreement which discharges the original debt. (White v. Kuntz, 107 N. Y. 518, 522; Chemical Nat. Bank of N. Y. v. Kohner, 58 How. Prac. 267, revd. 85 N. Y. 189; Heinzer v. Klyberg, 87 Misc. 315.)
The judgment and order should be reversed, with $10 costs, and motion denied.
Hofstadter, Aurelio and Tilzer, JJ., concur.
Judgment and order reversed, etc.